Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, and 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claims 4, and 6-7, the phrase “the at least one inner layer” lacks proper antecedent basis.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 7, 8, 15-18, 35, and 37 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cash et al. (5,769,232; hereinafter Cash).  Cash discloses an inflatable packaging device (31; Fig.s 5-6) that is adapted in a first state to be folded in a substantially flat configuration and in a second state, to be expanded and inflated to enclose and protect an article (12), the inflatable packaging device comprising an outer layer (11; Fig. 1), an inflatable vessel (31; Fig.s 5-6), and a valve (42).  The outer layer including an outer layer material that in the second state forms a rhomboid comprised of at least six sides with each of the at least six sides comprised of a perimeter having four edges, the at least six sides comprised of a bottom side and a top side, each of the four edges of the bottom side are permanently attached to a corresponding one edge of four other sides, each of the four other sides are permanently attached to two neighboring other sides along their common edge, and the top side attached to one of the other sides along one edge of the top side and the rhomboid thereby enclosing an interior region when in the second state, and at least two of the four other sides each having an axis in its respective plane around which the at least two other sides are foldable.  The inflatable vessel (31; Fig.s 5-6) having at least one inner layer material and the inflatable vessel situated within the interior region and placed in proximity to at least one of the four sides of the rhomboid formed by the outer layer when in the second state.  The inflatable vessel expandable in the second state so as to occupy an substantial volume of the interior region when the inflatable vessel is inflated without a payload, and without appreciably deforming the rhomboid shape formed by the outer layer when in the second state.  The valve (42) attached to the vessel and operable to selectively .  
As to claim 3, Cash further discloses the inflatable vessel is further comprised of an inflatable section (37) that is proximate to the top side of the rhomboid in the second state.
As to claims 4, 7, and 15, Cash further discloses the at least one inner layer material of the inflatable vessel is comprised of a flexible membrane layer comprised of plastic such as mylar (column 5, lines 51-63).
As to claim 8, Cash further discloses the inflatable vessel is comprised of at least one ribs (opposite sides of the air passages 41) that retard the amount of expansion proximate to the at least one ribs in order that the inflatable vessel does not appreciably distort the rhomboid shape in the second state.
As to claim 16, see Fig. 5-6.
As to claim 17, Cash further discloses the inflatable vessel comprised of an at least one heat-formed rib crease placed on an interior surface of the inflatable vessel (opposite sides of the air passages 41).
As to claim 18, Cash also discloses an at least one heat-formed crease (38; Fig. 5) running on a corresponding at least one interior corner edge of the inflatable vessel as claimed.
As to claim 37, see column 5, lines 51-63.

Claim(s) 1-4, 7-8, 15, 19, 35, and 37 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Smith (2014/0224699).  Smith discloses an inflatable packaging device (1) that is adapted in a first state to be folded in a substantially flat configuration and in a second state, to  by the outer layer when in the second state.  The valve attached to the vessel and operable to selectively admit air into the inflatable vessel when under pressure in order to expand the inflatable packaging device into the second state or release air from the inflatable vessel in order to compact the inflatable packaging device into the first state.  
As to claim 3, Smith further discloses the inflatable vessel is comprised of an inflatable section (6f, 6g) that is proximate to the top side of the rhomboid in the second state.
As to claims 4, 7, and 15, Smith further discloses the inflatable vessel formed from a flexible plastic membrane layer or mylar [0008].

As to claim 19, Smith further discloses the valve formed from the material comprising the vessel [0008]-[0009].
As to claim 35, Smith further discloses the valve is attached to the inflatable vessel by one of a heat sealing, welding or an adhesive [0030].
As to claim 37, see paragraph [0027].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6, 10-13, 16 -33, 36, and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cash or Smith in view of The Official Notice and Sadow (5,622,262) and/or Dickinson (7,106,202) and/or Barlas (2016/0039574).    

As to claim 10, Cash or Smith discloses the inflatable packaging device as above having most of the limitations of the claim except for the outer layer material is comprised of jute.  The Official Notice is taken of an old and conventional practice of providing a container formed from a 
As to claims 11-13, Cash or Smith discloses the inflatable packaging device as above having most of the limitations of the claims except for the inflatable packaging device further comprises an insulating layer between the outer layer and the inflatable vessel and the insulating layer comprises a metallic coated plastic and the plastic is mylar.  The Official Notice is taken of an old and conventional practice of providing a container comprising an insulating layer disposed within the container for better protecting the contents.  Dickinson, is cited by way of example only, teaches a packaging device (10; Figures 3-4) comprising a pouch/outer layer (8), a bladder (80), and a puncture resistant liner (70) disposed between the outer layer and the bladder for better protecting an item (12) and the bladder (column 7, lines 18-42).  Dickinson further teaches a pouch (108; Figure 5b) comprising an outer layer (134, 138) and a foam composite material/insulating layer (136, 140) attached to the outer layer (column 7, line 43 to column 8, line 67).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in view of The Official Notice and Dickinson to modify the inflatable packaging device of Cash or Smith so the inflatable packaging device includes an insulating layer disposed between the outer layer and the inflatable vessel for better protecting the contents and the inflatable vessel during use.  It also would have been obvious to one having 
As to claim 17, Smith further discloses the inflatable vessel comprises at least one heat-formed rib crease oriented in a plane parallel to the bottom side of the rhomboid in the second state (the section disposed between the two channels 9f that connects the bottom 6e to the side 6a).
As to claim 18, it appears that Cash further discloses the inflatable vessel is further comprised of an at least one heat-formed crease (38) as claimed.
As to claim 20, Smith further discloses the inflatable vessel attached to the outer layer material by adhesive, heat bonding, or other means known in the art [0033].  To the extent that Smith fails to disclose the inflatable vessel is attached to the outer layer material by a seam sewn through a first and a second sheets as claimed.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the inflatable packaging device of Smith so the inflatable packaging device is constructed with the inflatable vessel is attached to the outer layer material by a seam sewn through a first and a second sheets as claimed because such connection is known in the art as taught by Smith.
As to claims 21 and 28, to the extent that Cash or Smith fails to disclose the outer layer material has a stiffness of between around 33% to around 73% or equal to or greater than 73% as claimed.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the inflatable packaging device of Cash or Smith so the inflatable packaging device is constructed with the outer layer material comprises a stiffness of between around 33% to around 73% or equal to or greater than 73% because the selection of the 
As to claim 22, Cash or Smith discloses the inflatable vessel formed of mylar (see above).  However, Cash or Smith fails to disclose the inflatable vessel comprises of between 100 and 300 gauge mylar.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the inflatable packaging device of Cash or Smith so the mylar comprises of between 100 and 300 gauge as claimed because selection of the specific thickness of a layer would appear to have been an obvious matter of design choice based upon conventional design considerations, such as to increase the rigidity of the packaging device.
As to claims 23-27 and 29-31, Cash or Smith discloses the inflatable packaging device as above having most of the limitations of the claims except for the inflatable vessel is comprised of a puncture resistance as claimed.  Dickinson further shows a puncture resistant liner (70) disposed between the outer layer and the bladder for better protecting the bladder and an item (12; column 7, lines 18-42).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in view of Dickinson to modify the inflatable packaging device of Cash or Smith so the inflatable vessel is constructed with a puncture resistance as claimed because selection of the specific thickness for the inflatable vessel would appear to have been an obvious matter of design choice based upon conventional design considerations, such as to increase the rigidity of the packaging device.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-33 of U.S. Patent No. 10,926,935. Although the claims at issue are not identical, they are not patentably distinct from each other because structural limitations in the claims of the instant patent application are fully disclosed and claimed by the patents.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUAN K BUI whose telephone number is (571)272-4552.  The examiner can normally be reached on Generally M-F, 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LUAN K BUI/Primary Examiner, Art Unit 3736